DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
blade handling assembly in claim 1 and 15.  The corresponding structure is disclosed as including the first linear drive motor and a second linear drive motor.  
blade heating assembly in claim 1 and 15.  .  The corresponding structure is disclosed as including a heating element, a thermocouple and a temperature controller.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-6, 9-11, 16-20, 23-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 4610670 A), Spencer ‘779 (US 4369779) and Kanemaru (US 20200047422 A1).

As to claim 1, Spencer discloses A sterile connection device comprising: 
a housing (housing 56); 
a first carriage (block 18) including a first lower jaw defining a first portion of a proximal slot (slot 16) configured to receive a portion of a proximal sealed tube and defining a first portion of a distal slot configured to receive a portion of a distal sealed tube, and a first upper jaw (element 23)configured to move between an open condition spaced away from the first lower jaw and a closed condition positioned adjacent to the first lower jaw; 
a second carriage (block 17) positioned laterally of the first carriage and including a second lower jaw defining a second portion (slot 15) of the proximal slot and a second portion of the distal slot, and a second upper jaw (element 22) configured to move between an open condition spaced away from the second lower jaw and a closed condition positioned adjacent to the second lower jaw; 
a blade handling assembly configured to move a solid cutting blade into a plurality of positions within the housing (see “hot cutting means 34, which in the figure is a blade of steel”, and also “cutting mechanism 64 pivotally connected to the housing”); 
a blade heating assembly (see element 55); and 
a system controller (an electronic control unit 76 ) 
However, Spencer ‘670 does not disclose the solid cutting blade is heated by conductive heating applied by the blade heating assembly, or that the system controller is configured to execute a sterile connection procedure when proximal and distal tubes are received by the proximal and distal slots and the first and second upper jaws are in the closed conditions, wherein the sterile connection procedure includes controlling the blade heating assembly to heat the solid cutting blade, controlling the blade handling assembly to move the heated blade to a cutting position so as to cut the proximal and distal tubes, controlling the second carriage to move proximally or distally with respect to the first carriage so as to align one of the portions of the proximal slot with one of the portions of the distal slot, controlling the blade handling assembly to advance the heated blade out of the cutting position, and controlling the first carriage to move laterally toward the second carriage so as to press cut ends of the proximal and distal tubes received by the aligned portions of the proximal and distal slots into contact with each other so as to sterilely connect the cut ends and define a joined tube.

However, Spencer ‘779 teaches that the solid cutting blade is heated by conductive heating applied by the blade heating assembly.  See column 5, lines 54-56, which discloses that electrical resistance and conductive heating via contact with a heated block are known alternatives.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the solid cutting blade is heated by conductive heating applied by the blade heating assembly as a substitution for the electric heating of Spencer ‘670 with the conductive heating of Spencer ‘779.
Additionally, Kanemaru discloses that system controller is configured to execute a sterile connection procedure when proximal and distal tubes are received by the proximal and distal slots and the first and second upper jaws are in the closed conditions, wherein the sterile connection procedure includes controlling the blade heating assembly to heat the solid cutting blade, controlling the blade handling assembly to move the heated blade to a cutting position so as to cut the proximal and distal tubes, controlling the second carriage to move proximally or distally with respect to the first carriage so as to align one of the portions of the proximal slot with one of the portions of the distal slot, controlling the blade handling assembly to advance the heated blade out of the cutting position, and controlling the first carriage to move laterally toward the second carriage so as to press cut ends of the proximal and distal tubes received by the aligned portions of the proximal and distal slots into contact with each other so as to sterilely connect the cut ends and define a joined tube.  See paragraph 0062, teaching that “[0062] The tube joining device 1 includes a control unit 100 that collectively controls operations of respective units of the device. The control unit 100 includes a CPU such as a microcomputer, a ROM that stores a control program of the entirety of the device which is executed by the CPU or various pieces of data, and a RAM that temporarily stores measurement data or various pieces of data as a work area.” and paragraph 0065, teaching that “[0065] A temperature sensor 87 such as a thermistor is electrically connected to the control unit 100. The temperature sensor 87 detects an environment temperature (outside air temperature) around the housing 2, and supplies outside air temperature information TF to the control unit 100. When heating the tubes T1 and T2, the control unit 100 refers to the outside air temperature information TF, and for example, in a case where the outside air temperature is lower than a temperature that is determined in advance, the control unit 100 executes processing of lengthening a heating time of the tubes T1 and T2. In addition, for example, the control unit 100 performs operation control so that a user is notified of the environment temperature with the speaker SP.”  See also paragraph 0073, teaching “[0073] The control unit 100 is electrically connected to a wafer heating heater 110, a motor drive 111, a cam motor sensor 112, a clamp motor sensor 113, a microswitch 114, a wafer current detection unit 115, a wafer voltage detection unit 116, and the fan FN. When the motor drive 111 receives a command from the control unit 100, the motor drive 111 drives the cam motor 117 or the clamp motor 56 to fuse and join the tubes T1 and T2.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a system controller is configured to execute a sterile connection procedure when proximal and distal tubes are received by the proximal and distal slots and the first and second upper jaws are in the closed conditions, wherein the sterile connection procedure includes controlling the blade heating assembly to heat the solid cutting blade, controlling the blade handling assembly to move the heated blade to a cutting position so as to cut the proximal and distal tubes, controlling the second carriage to move proximally or distally with respect to the first carriage so as to align one of the portions of the proximal slot with one of the portions of the distal slot, controlling the blade handling assembly to advance the heated blade out of the cutting position, and controlling the first carriage to move laterally toward the second carriage so as to press cut ends of the proximal and distal tubes received by the aligned portions of the proximal and distal slots into contact with each other so as to sterilely connect the cut ends and define a joined tube as taught by Kanemaru in order to achieve efficient and controlled tube welding.
As to claim 3, Kanemaru discloses and makes obvious that the blade heating assembly includes an internal thermocouple configured to measure a temperature of a portion of the blade heating assembly and not a temperature of the solid cutting blade.

As to claim 4, Kanemaru discloses and makes obvious that the blade heating assembly includes a temperature controller associated with the internal thermocouple and configured to transmit a signal to the system controller upon determining that the said portion of the blade heating assembly has reached a target temperature, and the system controller is configured to control the blade handling assembly to move the heated blade to the cutting position so as to cut the proximal and distal tubes based at least in part on the signal from the temperature controller.

As to claim 5, Spencer ‘670 discloses a tubing clamp configured to contact and compress the proximal and distal tubes at a position between the first and second portions of the proximal and distal slots when the upper jaws are in the closed conditions.

As to claim 6, Spencer ‘670 is capable of being used wherein the tubing clamp is configured to be contacted and moved by the heating blade from a lowered position to a raised position upon the heated blade being moved to the cutting position by the blade handling assembly.

As to claim 9, official notice is taken that it is well known and conventional that the blade handling assembly includes a first linear drive motor configured to advance the solid cutting blade from a blade cartridge directly to an intermediate position between the blade cartridge and the cutting position, with the solid cutting blade being heated by the blade heating assembly in the intermediate position, and a second linear drive motor configured to advance the heated blade from the intermediate position to the cutting position.

As to claim 10, official notice is taken that it is well known and conventional that the first linear drive motor is configured to move the solid cutting blade in a direction substantially perpendicular to a direction in which the second linear drive motor is configured to move the heated blade.

As to claim 11, official notice is taken that it is well known and conventional that t the first linear drive motor is configured to move from the intermediate position toward the blade cartridge so as to cause the second carriage to move proximally or distally with respect to the first carriage so as to align said one of the portions of the proximal slot with said one of the portions of the distal slot.

As to claim 14, official notice is taken that it is well known and conventional that the system is configured to simultaneously join multiple pairs of tubes.

As to claim 15, official notice is taken that it is well known and conventional that the solid cutting blade comprises a solid copper blade.

Claims 16 is rejected based on the same grounds as claim 1 above.

As to claims 17-18, Kanemaru as applied to claims 3-6 above discloses these features.
As to claims 19-20 and 23-25 and 28-29, official notice is taken that these features are well known and conventional.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
 The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK